Citation Nr: 0127346	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  01-06 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from January 1986 until 
December 1988.  There is indication in the file that in 
response to the events of September 11, 2001, that the 
veteran has been recalled to active duty.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 2001 
rating decision of the Pittsburgh, Pennsylvania Regional 
Office (RO) which denied an increased rating for bilateral 
hearing loss.  


FINDINGS OF FACT

1.  All evidence necessary for disposition of the case has 
been obtained.

2.  On recent official examination, the pure tone threshold 
average is 48 decibels in the right ear, and 39 decibels in 
the left ear.  He has a speech reception threshold of 84 
percent in the right ear and 92 percent in the left ear.

3.  The veteran has level II hearing in the right ear and 
level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable schedular rating for bilateral 
defective hearing have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that during the development of 
this appeal, there was a significant change in the law.  In 
November 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law.  Those 
provisions are now codified at 38 U.S.C.A. § 5100 et. seq. 
(West Supp 2001).  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  These provisions 
concern VA assistance in developing claims, and providing 
notice of evidence needed to support a claim.  The veteran 
was informed of these provisions by way of letter from the 
RO.

Review of the record leads the Board to conclude that all 
appropriate notice has been provided and all indicated 
development has been accomplished.  In that regard, it is 
noted that, in addition to the aforementioned letter, the 
veteran has been notified through rating decisions, the 
statement of the case, and other letters of evidence 
considered in reaching the decision reached.  Moreover, 
private medical records have been obtained, and a recent VA 
examination has been accomplished.  There seems no additional 
notice or development which would reasonably result in a 
change in the outcome.

The veteran has asserted that his hearing loss is worse than 
recognized by the VA, and that a compensable rating should be 
assigned.  It is asserted that careful review of the evidence 
would result in an increased rating.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level, as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second.  To evaluate hearing loss, these test 
results are applied to the rating schedule provisions.  
38 C.F.R. § 4.85, Table VI, VIA, and VII, Diagnostic Code 
6100.  Under these provisions, level II hearing in one ear 
and level I hearing in the other ear warrants a 
noncompensable rating.  Id.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
assignment of a disability rating for hearing loss is derived 
by a mechanical application of the rating schedule to the 
specific numeric designations assigned after audiology 
testing is completed.  See Lendenmann v. Prinicpi, 3 Vet. 
App. 345 (1992).

The pertinent evidence on file includes a VA audiometric 
examination conducted in January 2001.  At that time, at the 
respective frequencies of 1,000, 2,000, 3,000, and 4,000 
hertz, the veteran had decibel readings in the right ear of 
15, 30, 80, and 65, for an average reading of 48.  In the 
left ear, at the same frequencies, the readings were 10, 15, 
65, and 65, for an average of 39.  He had a speech reception 
threshold of 84 percent in the right ear and 92 percent in 
the left ear.  Application of these figures to the applicable 
tables reveals that appellant has level II hearing in the 
right ear and level I hearing in the left ear.  Bilateral 
sensorineural hearing loss, more pronounced on the right side 
was noted.  It was reported that word recognition was good-
excellent at normal conversational voice levels.

The record also includes private audiometric studies.  The 
audiometric findings do not vary significantly from those 
recorded on the aforementioned VA examination.  Hearing loss 
as recorded on these tests is also in the higher frequencies.  
Thus those results do not suggest the need for additional 
testing or a higher (compensable) rating.

Applying the audiometric findings to the provisions of the 
rating schedule, a noncompensable rating is warranted.  While 
it is noted that the appellant contends that his hearing loss 
warrants a compensable rating, that is not shown by the 
evidence and the applicable law.

Further, there is no basis for assignment of an 
extraschedular rating in this case.  It is not shown or 
contended that the hearing loss so affects employment, or is 
otherwise so unusual as to render application of the regular 
schedular provisions impractical.  Accordingly, there is no 
basis for an extraschedular rating.

Finally, as the overwhelming weight of the evidence is 
against the claim, the doctrine of reasonable doubt is not 
for application in this case.


ORDER

A compensable rating for bilateral defective hearing is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

